 LOCAL1550,RETAIL CLERKSLocal 1550,RetailClerksInternational Association,AFL-CIO (Sandsburg Supermarket,et aL) andHelen Stavrides.Case 13-CB-4040June 6, 1972DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, ANDPENELLOOn March 27, 1972, Trial Examiner LowellGoerlich issued the attached Decision in this pro-ceeding. Thereafter, the Charging Party filed excep-tions and a supporting brief, and Respondent filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the complaint herein be, and it hereby is,dismissed in its entirety.IThe Charging Party has exceptedto certaincredibilityfindings madeby the Trial ExaminerIt is the Board's establishedpolicynot to overrule aTrialExaminer's resolutions withrespect to credibilityunless the clearpreponderanceof all of the relevantevidenceconvinces us that theresolutionswere incorrectStandard Dry Wall Products, Inc,91 NLRB 544,enfd 188 F 2d 362 (C A. 3) We have carefullyexamined the record andfind nobasis for reversing his findingsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOWELLGOERLICH,Trial Examiner:A charge filed byHelen Stavrides on October29, 1971,was served byregistered mail onLocal 1550,Retail Clerks InternationalAssociation,AFL-CIO,herein referred to as the Respon-dent or Local 1550, on October30, 1971.A complaint andnotice of hearing was issued onJanuary 14,1972, whereinitwas alleged that the Respondent had violated Section8(b)(1)(A)of theNationalLabor Relations Act, asamended,herein referred to astheAct,by dismissingHelen Stavrides from her position as a member of theexecutive boardof Local 1550because Helen Stavrides hadfiled charges against Local 1550 with the National LaborRelations Board,herein referred to as the Board.IThrough inadvertence the answer was not includedin the formaldocuments General Counsel'smotion to admit the answer asG.C. Exh. 1(I)305The Respondentfiled a timely answer I denying that ithad engagedinorwas engaging in the unfair laborpractices alleged.The case came on for hearing onFebruary 1 and 2, 1972,atChicago,Illinois.Each partywas afforded a fullopportunity to beheard, to call,examine,and cross-examine witnesses,to argue orallyon the record, to submitproposedfindings of fact and conclusions,and to filebriefs.All briefs have been carefully considered by theTrial Examiner.Upon the whole recordand uponhis observation of thewitnesses,the TrialExaminer makes thefollowing:FINDINGS OF FACT,CONCLUSIONS,AND REASONS THEREFOR.1.JURISDICTIONAs is admittedby Local 1550, Local1550 is and has beenat all times material herein a labor organization within themeaning of Section 2(5) of theAct. Local 1550's jurisdic-tion embracesthe city ofChicago,Illinois,where it is therecognized collective-bargaining agent of employees whowork in retail supermarkets,drugstores, and bakeries.Local 1550has about 10,000 members.Among the retailstores with which Local 1550 has a bargaining relationshipisBurny Brothers, Inc., located in Chicago,Illinois. BurnyBrothers; Inc.,. is an Illinois corporation with its homeoffice and principal place of business in Chicago,Illinois.It is engaged in the business of baking and retail selling ofbread,rolls,cakes,pies,and other bread and pastryproducts.During the past calendaryear,a representativeyear,Burny Brothers, Inc., sold goods in excess of$500,000;during this same calendar year it purchasedgoods having a value in excess of $50,000 and caused thesegoods to be shipped from their sources outside of the Stateof Illinois to Burny Brothers,Inc., facilities in Chicago,Illinois.Burny Brothers,Inc., is and has been at all times relevantto this proceeding an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act. TheTrial Examiner finds that the NationalLaborRelationsBoard has jurisdiction over this action.II.THE UNFAIR LABOR PRACTICESA.Statement of Pertinent FactsHelen Stavrideswas an elected member ofthe Local1550's executiveboard. Her 3-yearterm of office expiredon December31. Prior toher last term of office she hadbeen a member of the executiveboard forabout10 years.She had beenemployed bytheKrogerCompany as acashier inChicago,Illinois,untilJanuary 18, 1971, atwhich time the KrogerCompany closedits retail stores inChicago andshe, together with other employees,ceasedemployment with suchcompany.She remained unem-ployed until August 27, 1971, at whichtime she wasemployed bytheContinental Bank as a cashier in itsis granted197 NLRB No. 65 306DECISIONSOF NATIONALLABOR RELATIONS BOARDcafeteria. She was removed from the executive board onJuly 15, 1971.The constitution and bylaws of the Local 1550 providethatmembers of the executive board lose eligibility forcontinued membership on the executive board if they ceaseworking for employers within the jurisdiction of the localunion. A grace period of from 60 to 90 days is generallyallowed a member before removal action is initiated. OnJune 14, 1971, Stavrides and three other members of theexecutive board, Dorothy Thomsic, Edel Valentine, andVerneta Miller, were ineligible for continued membershipon the executive board because they were no longerworking within the jurisdiction of Local 1550. DorothyThomsic had been employed by Kroger and had lost herjob about the same time as Stavrides. On June 14, 1971,Morrie D. Wishnick, secretary-treasurer of Local 1550,following past practice,2 asked each of the four members ofthe executive board to resign. Thomsic, Valentine, andMiller resigned. Stavrides refused to resign, whereuponWishnick sent her a letter dated July 15, 1971, removingher from the executive board. The resignations of Thomsic,Valentine, andMillerwere accepted by the executiveboard on August 9, 1971. At the same meeting a motionwas approved "backing Brother Wishnick's action" inrespect to Stavrides.After Stavrides ceased employment with Kroger sheactively sought work. She was aided in this endeavor byLocal 1550 Business Agent Robert J. Flosi and Local 1550Business Representative Leonard Daniel Goduto. Prior toJune 14, 1971, Flosi referred Stavrides to Mayflower andDominick'swho were employers within Local 1550'sjurisdiction. Stavrides toldMost that "she didn't want towork for Mayflower." Prior to June 14, 1971, GodutoofferedStavridesa job "in drugs" at Stineway, anemployer within the Union's jurisdiction. Goduto said,"The pay is not like you had in the food store, it's a dollarninety five, and this would carry you over until somethingbreaks in foods." Stavrides did not take the job.3 Also priorto June 14, 1971, Jerry Gesiakowski and Ron F. Leus-mann, business representatives of Local 1550, introducedStavndes toMel Potash, owner of Sandburg Foods.During the period Stavrides was seeking employment, jobswere scarce in Local 1550's jurisdiction.During the same period Stavndes filed eight4 unfanlabor practice charges, three against Local 1550 and fiveagainst employers. The Regional Director did not issue acomplaint in any case except the one which is the subject2Bob Johnson, Nellie Juergensen, and Paul Hammer, members of theexecutive board who were not "active in the working field", were asked toresign in 1964 Their resignations were approved by the executive board onApril 21, 19643Stavrides first testified, "I told him [Goduto] I don't work in a drugstore " Later she testified, "Q You now remember-you you now rememberthat you had no conversation with him [Goduto ] in which he offered you ajob as a-in a drug store9 A Right "4Stavrides had also filed an unfair labor practicecharge against Local1550 on June 16, 1969, and an unfair labor practice charge against theKroger Company on July 9, 19695Stavrides testified, "He [Wishnick ] asked me toresignfrom the Board,with all the trouble I caused with investigationand withthe National LaborRelations Board'itwill be best for everyone concernedwith theof this proceeding.As noted, on June 14, 1971, Wishnick asked Stavn des toresign from the executive board. As a precaution againstpossiblemisquotingWishnick made the request in thepresence of executive board members Agnes Sylvester,Ardelle Bell, and Charlotte Reberger. Wishnick requestedStavndes' resignation, explaining that under the bylaws shecould no longer serve on the executive board if she nolonger worked as a retail clerk in a union store 5 Stavridesasked for some time to give the matter thought. On June20, 1971, Stavndes notified Wishnick that she refused toresign.B.Conclusions and ReasonsThereforThe General Counsel claims that the motive of theRespondent in removing Stavrides from the executiveboard stemmed from her having filed charges against theUnion with the Board. If such contention is valid, GeneralCounsel has made out a violation of the Act.N.L.R.B. v.IndustrialUnion of Marine & Shipbuilding Workers ofAmerica, AFL-CIO,391U.S. 418;International Union ofOperating Engineers, Local No 825, AFL-CIO (DomenicTarantino),173 NLRB 955, affd. 420 F.2d 961 (C.A. 3);Local 294 International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America (August BohlContracting Co., Inc.),193 NLRB No. 138.Not only is credibility not with the General Counsel'switnessStavrides on the crucial issue as to whetherWishnick mentioned the trouble that Stavrides had causedwith the National Labor Relations Board investigation, butthe following factors negative discriminatory motive on thepart of the Respondent: (1) In respect to the request forStavndes' resignation as an executive board member, theRespondent followed past practice; (2) representatives ofLocal 1550 sought employment for Starvides with employ-ers within the Union's jurisdiction in which, had they beensuccessful, Stavndes would have continued as an executiveboard member; (3) had Stavndes accepted the Union'soffer "in drugs" at Stineway she would have remained anexecutive board member; and (4) executive board mem-bers Stavrides, Thomasic, Valentine, and Miller, whosecaseswere the same, received equal treatment from theRespondent. "Discrimination consists of treating like casesdifferently."FrostyMorn Meats, Inc. v. N.LRB.,296 F.2d617, 621 (C.A. 5).new bylaws we haveyou have no choice.you will have to resign,that the Board will okay it and the International President sent a letter, saiditwas all right,so the Board will vote on it'He [Wishnick]said the newbylaws theInternational Presidentokayed,thatanyone out of work 90 daysor more can not be an Executive Board member" Wishnick indicated thatStavndes came within that classWishnick, Bell, and Sylvester denied thatWishnick had mentioned the trouble Stavndes had caused with theNational Labor Relations Board investigation Their denials are creditedStarvides by temperament and demeanor impressed the Trial Examiner asan individual whose chimerical injustices conditioned her testimony to thepoint where, perhaps, she believed her own allegations On the other handthe stake of Bell and Sylvester in this proceedingwas minimal, theyimpressed the Trial Examiner that they weretelling the truth LOCAL 1550,RETAIL CLERKS307Accordingly the Trial Examiner finds that Local 1550has not violated the Act as charged in the complaint of theGeneral Counsel and recommends that the Board issue thefollowing:ORDERIt is hereby ordered thatthe complaint hereinbe, and ithereby is,dismissed in itsentirety.